Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant is reminded of 37 CFR 1.56. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. See MPEP 2001.04 for more information.  

Specification
Examiner notes that applicant has used the equation                     
                        
                            
                                Q
                            
                            
                                t
                                o
                                t
                                a
                                l
                            
                        
                        =
                        
                            
                                Q
                            
                            
                                i
                                r
                                r
                                e
                                v
                                e
                                r
                                s
                                i
                                b
                                l
                                e
                            
                        
                        +
                        
                            
                                Q
                            
                            
                                r
                                e
                                v
                                e
                                r
                                s
                                i
                                b
                                l
                                e
                            
                        
                        +
                        
                            
                                T
                            
                            
                                t
                                b
                            
                        
                        =
                        I
                        
                            
                                
                                    
                                        E
                                    
                                    
                                        O
                                        C
                                    
                                
                                -
                                
                                    
                                        E
                                    
                                    
                                        t
                                    
                                
                            
                        
                        -
                        I
                        T
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        ∂
                                                    
                                                    
                                                        E
                                                        o
                                                        c
                                                    
                                                
                                            
                                            
                                                ∂
                                                t
                                            
                                        
                                    
                                
                            
                            
                                S
                                O
                                C
                            
                        
                        +
                        
                            
                                I
                            
                            
                                2
                            
                        
                        (
                        
                            
                                R
                            
                            
                                A
                            
                        
                        
                            
                                T
                            
                        
                        +
                        
                            
                                R
                            
                            
                                B
                            
                        
                        
                            
                                T
                            
                        
                        )
                    
                
without defining any of the variables of  “            
                I
                
                    
                        
                            
                                E
                            
                            
                                O
                                C
                            
                        
                        -
                        
                            
                                E
                            
                            
                                t
                            
                        
                    
                
                -
                I
                T
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                ∂
                                            
                                            
                                                E
                                                o
                                                c
                                            
                                        
                                    
                                    
                                        ∂
                                        t
                                    
                                
                            
                        
                    
                    
                        S
                        O
                        C
                    
                
                +
                
                    
                        I
                    
                    
                        2
                    
                
                (
                
                    
                        R
                    
                    
                        A
                    
                
                
                    
                        T
                    
                
                +
                
                    
                        R
                    
                    
                        B
                    
                
                
                    
                        T
                    
                
                )
                "
            
        . However, examiner notes that a person of ordinary skill in the art would understand that I is current, T is temperature, RA and RB are the resistances of terminal A and B respectively, EOC is an open circuit voltage and Et is a voltage at time t. Therefore applicant has possession of the invention as claimed.

Drawings
The drawings are objected to because figures 3A, 3B, 4A, 4B, 5A, 5B, 6, 7A, 7B, 8, 9, 10, are not sufficiently reproduceable. MPEP 1.84 (l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined [emphasis added]. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a battery state measurement unit measuring a voltage, a State of Charge (SOC), and a Depth of Discharge (DOD)
an irreversible energy amount deriving unit deriving an irreversible energy amount
a remaining lifetime prediction unit predicting a remaining lifetime of the battery
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Examiner interprets the corresponding structure to be the computer readable codes in a computer-readable recording medium as recited on page 13 lines 19-31 of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities: please amend as follows “an irreversible energy amount deriving unit deriving an irreversible energy amount (Qir) that is generated when the battery is charged/discharged from the voltage and the SOC using enthalpy and entropy theory, wherein the total energy amount of the battery Qtotal is defined as the sum of irreversible joule heat Qirreverible, reversible joule heat Qreversible, and heat by terminal resistance Ttab by the following equation:                                 
                                    
                                        
                                            Q
                                        
                                        
                                            t
                                            o
                                            t
                                            a
                                            l
                                        
                                    
                                    =
                                    
                                        
                                            Q
                                        
                                        
                                            i
                                            r
                                            r
                                            e
                                            v
                                            e
                                            r
                                            s
                                            i
                                            b
                                            l
                                            e
                                        
                                    
                                    +
                                    
                                        
                                            Q
                                        
                                        
                                            r
                                            e
                                            v
                                            e
                                            r
                                            s
                                            i
                                            b
                                            l
                                            e
                                        
                                    
                                    +
                                    
                                        
                                            T
                                        
                                        
                                            t
                                            a
                                            b
                                        
                                    
                                    =
                                    I
                                    
                                        
                                            
                                                
                                                    E
                                                
                                                
                                                    O
                                                    C
                                                
                                            
                                            -
                                            
                                                
                                                    E
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                    -
                                    I
                                    T
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    ∂
                                                                
                                                                
                                                                    E
                                                                    o
                                                                    c
                                                                
                                                            
                                                        
                                                        
                                                            ∂
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            S
                                            O
                                            C
                                        
                                    
                                    +
                                    
                                        
                                            I
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    A
                                                
                                            
                                            
                                                
                                                    T
                                                
                                            
                                            +
                                            
                                                
                                                    R
                                                
                                                
                                                    B
                                                
                                            
                                            
                                                
                                                    T
                                                
                                            
                                        
                                    
                                
                            , where I is current, T is temperature, RA and RB are the resistances of terminal A and B respectively, EOC is an open circuit voltage and Et is a voltage at time t; and
a remaining lifetime prediction unit predicting a remaining lifetime of the battery” 
Appropriate correction is required.
Claim 1 is objected to because of the following informalities: in line 1 “the lifetime” should be -a lifetime-, in line 7 “a battery while charging” should be -the battery while charging-, in line 25 “the maximum capacity” should be -a maximum capacity-, in line 31 “the maximum value” should be -a maximum value-. Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 9, “CS” should be “PCS”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-5 when interpreted under BRI present "a computer readable medium".  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent See MPEP 2111.01.  
As currently claimed, the language a computer readable medium does not specify if the computer readable medium is "transitory" or "non-transitory" and therefore claims 1-11 are considered to be non-statutory under 35 U.S.C. 101 (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2).
In order to overcome this rejection, the following language is suggested: please include that the computer readable medium is a non-transitory -computer readable medium.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the remaining lifetime of the battery is predicted from the following equation 
            
                
                    
                        
                            
                                ∑
                                
                                    k
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        Q
                                    
                                    
                                        i
                                        r
                                        _
                                        k
                                    
                                
                            
                        
                    
                    /
                    
                        m
                        i
                        n
                        ⁡
                        (
                        m
                        
                            
                                Q
                            
                            
                                i
                                r
                                _
                                m
                            
                        
                        ,
                        
                            
                                ∑
                                
                                    k
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        Q
                                    
                                    
                                        i
                                        r
                                        _
                                        k
                                    
                                
                            
                        
                        )
                    
                
                =
                
                    
                        
                            
                                N
                            
                            
                                a
                            
                        
                    
                    
                        
                            
                                N
                            
                            
                                p
                            
                        
                    
                
            
        
wherein Qir_m is the maximum value of the irreversible energy amount at each cycle, m is the maximum cycle period, Na and Np are the actual number of times of cycles and the predicted number of times of cycles, respectively, and Qir_k is the current irreversible energy amount at a k-th cycle”. It is unclear how the recited equation predicts a remaining lifetime since no time is calculated using that equation. The number of cycles is recited, but it is not clear what is occurring in the number of cycles Na or Np. Therefore claim 1 and further dependent claims 2-5 are indefinite.
Claims 1-4 recite “charge/discharge”. It is unclear if charge/discharge means charge and discharge, charge or discharge, or charge and or discharge. Therefore claim 1-5 are indefinite.
Claim 2 recites “the relationship between voltage and an SOC of the battery”. It is unclear if a voltage and an SOC of the battery in claim 2 are the same or different that the measured voltage and SOC in claim 1. Therefore claim 2 and further dependent claims 3-5 are indefinite.
Examiner’s Note
Regarding claim 1, the closes prior art of record, Ikeda et al., EP 2713433 (hereinafter Ikeda), Miftahullatif et al., US 2020/0341064 (hereinafter Miftahullatif), Omariba et al., “Review of Battery Cell Balancing Methodologies for Optimizing Battery Pack Performance in Electric Vehicles” IEEE Access, vol. 7, (2019), Esmaeili et al., “Modeling the heat of mixing of LiMn2O4 pouch type battery”, The 4th Iranian Conference on Renewable Energy and Distributed Generation, March 2-3, 2016, Iran, Mashhad (hereinafter Esmaeili), teaches the following: 
Ikeda teaches a battery state measurement unit measuring (e.g. Fig. 1 item 6-4 Measuring device) a voltage (e.g. see Fig. 5 step S11 “Measure Voltage, current, and surface temperature”), a State of Charge (SOC) (e.g. see Fig. 5 step S15 “Calculate SOC”), and while charging and discharging the battery with changing charge current (e.g. paragraph [0039] internal temperature change is calculated when the current flows, i.e. charging and discharging) and discharge current (see abstract); calculating joule heating using the relationship E=R*I2. Although Ikeda does not explicitly teach a Depth of Discharge (DOD) of a battery, examiner takes official notices that it is well known that DOD=100%-SOC and would be trivial to calculate in light of the SOC measurement.
Miftahullatif teaches a battery state measurement unit measuring (e.g. Fig. 1 item 100 Battery Estimation System) a remaining lifetime prediction unit predicting a remaining lifetime of the battery (e.g. see Fig. 8), and a calculated number of cycles (e.g. see Fig. 2 item 204).
Esmaeili teaches the equation for calculating reversable heat generated by entropy change is             
                
                    
                        Q
                    
                    
                        r
                        e
                        v
                    
                
                =
                -
                I
                T
                
                    
                        
                            
                                ∂
                                
                                    
                                        U
                                    
                                    
                                        O
                                        C
                                        V
                                    
                                
                            
                            
                                ∂
                                T
                            
                        
                    
                
            
         which the second term of equation 1, where U=E; total irreversible heat             
                 
                
                    
                        Q
                    
                    
                        i
                        r
                        r
                    
                
                =
                -
                I
                V
                -
                
                    
                        d
                        E
                    
                    
                        d
                        t
                    
                
            
         which when the dE/dt term = -IV which is equivalent to the first term of equation 1, where V=EOC - Et.
Omariba teaches the first two terms of equation 1, Qirr + Qrev, on page 129337, left column. Examiner takes official notice that the heat generated by the terminal resistance term is simply the well known expression of power for terminals A and B, which is the third term in equation 1. Therefore Esmaeili and Miftahullatif both teach an irreversible energy amount deriving unit deriving an irreversible energy amount (Qir) that is generated when the battery is charged/discharged from the voltage and the SOC using enthalpy and entropy theory, wherein the total energy amount of the battery is defined as the sum of irreversible joule heat, reversible joule heat, and heat by terminal resistance by the following equation:
            
                
                    
                        Q
                    
                    
                        t
                        o
                        t
                        a
                        l
                    
                
                =
                
                    
                        Q
                    
                    
                        i
                        r
                        r
                        e
                        v
                        e
                        r
                        s
                        i
                        b
                        l
                        e
                    
                
                +
                
                    
                        Q
                    
                    
                        r
                        e
                        v
                        e
                        r
                        s
                        i
                        b
                        l
                        e
                    
                
                +
                
                    
                        T
                    
                    
                        t
                        b
                    
                
                =
                I
                
                    
                        
                            
                                E
                            
                            
                                O
                                C
                            
                        
                        -
                        
                            
                                E
                            
                            
                                t
                            
                        
                    
                
                -
                I
                T
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                ∂
                                            
                                            
                                                E
                                                o
                                                c
                                            
                                        
                                    
                                    
                                        ∂
                                        t
                                    
                                
                            
                        
                    
                    
                        S
                        O
                        C
                    
                
                +
                
                    
                        I
                    
                    
                        2
                    
                
                (
                
                    
                        R
                    
                    
                        A
                    
                
                
                    
                        T
                    
                
                +
                
                    
                        R
                    
                    
                        B
                    
                
                
                    
                        T
                    
                
                )
            
        	However, the prior art alone or in combination fails to teach 
a remaining lifetime prediction unit predicting a remaining lifetime of the battery from the derived irreversible energy amount (Qir), wherein the irreversible energy amount (Qr) is derived from the following equation
            
                
                    
                        
                            
                                Q
                            
                            
                                i
                                r
                            
                        
                    
                    
                        
                            
                                Q
                            
                            
                                0
                            
                        
                    
                
                =
                
                    ∫
                    
                        
                            
                                α
                                
                                    
                                        E
                                    
                                    
                                        C
                                    
                                
                                -
                                
                                    
                                        E
                                    
                                    
                                        D
                                    
                                
                            
                        
                        d
                        S
                        O
                        C
                    
                
            
        
where Qo is the maximum capacity of the battery, a is an Arrhenius rate constant, and Ec and ED are cell voltages at charge and discharge, respectively, wherein the remaining lifetime of the battery is predicted from the following equation 
            
                
                    
                        
                            
                                ∑
                                
                                    k
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        Q
                                    
                                    
                                        i
                                        r
                                        _
                                        k
                                    
                                
                            
                        
                    
                    /
                    
                        m
                        i
                        n
                        ⁡
                        (
                        m
                        
                            
                                Q
                            
                            
                                i
                                r
                                _
                                k
                            
                        
                        ,
                        
                            
                                ∑
                                
                                    k
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        Q
                                    
                                    
                                        i
                                        r
                                        _
                                        k
                                    
                                
                            
                        
                        )
                    
                
                =
                
                    
                        
                            
                                N
                            
                            
                                a
                            
                        
                    
                    
                        
                            
                                N
                            
                            
                                p
                            
                        
                    
                
            
        
wherein Qir_m is the maximum value of the irreversible energy amount at each cycle, m is the maximum cycle period, Na and Np are the actual number of times of cycles and the predicted number of times of cycles, respectively, and Qirx is the current irreversible energy amount at a k-th cycle in combination with the rest of the claim limitations.
Examiner notes that allowability cannot be determined at this time due to the rejection of the claims under 35 U.S.C. 101 and 112(b).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Kim et al., “Novel Practical Life Cycle Prediction Method by Entropy Estimation of Li-Ion Battery”, Electronics, 10 487, (2021). – entire article; teaches                 
                    
                        
                            Q
                        
                        
                            t
                            o
                            t
                            a
                            l
                        
                    
                    =
                    
                        
                            Q
                        
                        
                            i
                            r
                            r
                            e
                            v
                            e
                            r
                            s
                            i
                            b
                            l
                            e
                        
                    
                    +
                    
                        
                            Q
                        
                        
                            r
                            e
                            v
                            e
                            r
                            s
                            i
                            b
                            l
                            e
                        
                    
                    +
                    
                        
                            T
                        
                        
                            t
                            b
                        
                    
                    =
                    I
                    
                        
                            
                                
                                    E
                                
                                
                                    O
                                    C
                                
                            
                            -
                            
                                
                                    E
                                
                                
                                    t
                                
                            
                        
                    
                    -
                    I
                    T
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    ∂
                                                
                                                
                                                    E
                                                    o
                                                    c
                                                
                                            
                                        
                                        
                                            ∂
                                            t
                                        
                                    
                                
                            
                        
                        
                            S
                            O
                            C
                        
                    
                    +
                    
                        
                            I
                        
                        
                            2
                        
                    
                    
                        
                            
                                
                                    R
                                
                                
                                    A
                                
                            
                            
                                
                                    T
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    B
                                
                            
                            
                                
                                    T
                                
                            
                        
                    
                
            , see equation 9 page 3;                 
                    
                        
                            
                                
                                    Q
                                
                                
                                    i
                                    r
                                
                            
                        
                        
                            
                                
                                    Q
                                
                                
                                    0
                                
                            
                        
                    
                    =
                    
                        ∫
                        
                            
                                
                                    α
                                    
                                        
                                            E
                                        
                                        
                                            C
                                        
                                    
                                    -
                                    
                                        
                                            E
                                        
                                        
                                            D
                                        
                                    
                                
                            
                            d
                            S
                            O
                            C
                        
                    
                
            , see equation 16 page 4;                 
                    
                        
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            i
                                            r
                                            _
                                            k
                                        
                                    
                                
                            
                        
                        /
                        
                            m
                            i
                            n
                            ⁡
                            (
                            m
                            
                                
                                    Q
                                
                                
                                    i
                                    r
                                    _
                                    k
                                
                            
                            ,
                            
                                
                                    ∑
                                    
                                        k
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            i
                                            r
                                            _
                                            k
                                        
                                    
                                
                            
                            )
                        
                    
                    =
                    
                        
                            
                                
                                    N
                                
                                
                                    a
                                
                            
                        
                        
                            
                                
                                    N
                                
                                
                                    p
                                
                            
                        
                    
                
            , see equation 18 Page 4; using DOD, see page 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862